Case 1:19-cv-02126-CMA-NYW Document 1-2 Filed 07/24/19 USDC Colorado Page 1 of 9




                         Exhibit A
Case 1:19-cv-02126-CMA-NYW Document 1-2 Filed 07/24/19 USDC Colorado Page 2 of 9


                         rtr        N EAL G ERBER EISEN BERG


   March 18,2019                                                               Antony J. McShane
                                                                               Attorney at Law

                                                                               Tel 312.269.8486
                                                                               Fax 312.578.2808
   VIA EMAIL & FEDERAL EXPRESS                                                 amcshane@nge.com

   Jennifer Becker
   Associate General Counsel
   Otter Products, LLC
   209 S. Meldrum St.
   Fort Collins, CO 80521

          Re:     Unauthorized Use of OTTER + pOp Mark

   Dear Ms. Becker:

          We represent Jel Sert Co. in intellectual property matters. Since 1926, Jelsert has marketed
  numerous grocery items, soft drink products and frozen confections. Jel Sert's most popular
  products include its famous OTTER*POpS ice bars.

         Since launching OTTER*POPS in 1970, Jel Sert and its predecessors have invested
  substantial time, effort and resources in marketing and promoting products under the
  OTTER*POPS mark. As a result, OTTER*POPS ice bars have enjoyed etrduring popularity with
  multiple generations of consumers. Currently, Americans consume more than 300 million
  OTTER*POPS ice bars a year.

          Over the years, the OTTER*POPS brand has become iconic in American popular culture.
  The brand has been referenced in popular media (without any product placement) for more than
  20 years, including on major television shows such as Extra, American lad!, Two and a Half Men,
  The Big Bang Theory, Jeopardy!, and Jimmy Kimmel Live. The OTTER*POpS mark also
  generates tremendous excitement among consumers. In 2018 alone, the mark generated 1.3 billion
  impressions and 443 million mentions on social media. An original song titled .'Otter pops" by
  independent artist Shawn Wasabi was shared, remixed and viewed more than 50 million times.
  This extraordinary consumer recognition and goodwill in the OTTER*POPS mark make it one of
  Jel Sert's most valuable assets. To protect its rights, Jel Sert has maintained multiple federal
  trademark registrations for the mark (with and without the asterisk) since 1983, including Reg.
  Nos. 1,259,568,2,074,056 and 3,887,r77, copies of which are attached hereto.

          It has come to our attention that Otter Products, along with PopSockets LLC, has begun
  advertising a forthcoming series of cellular phone cases with integrated grips under the rnark
  OTTER + POP. We understand that Otter Products approached our client regardittg a collaborative
  marketing effort featuring OTTER*POPS ice bars. Our client indicated an interesi in the potential
  collaboration but expressed concerns about dilution of its OTTER*POpS mark. Wi further
  understand that Otter Products provided our client with product packaging and point-of-sale
  materials that did not include the OTTER + POP mark. However, at someloint aftei these initial
  discussions, Otter Products decided to proceed with the OTTER + POP mark without Jel Sert,s
  involvement or permission, despite knowing of our client's concerns.



       Two North LaSalle Street I Chicago, lllinois 60602-380l ) 3]t2.269.BOOO nge.com
 Case 1:19-cv-02126-CMA-NYW Document 1-2 Filed 07/24/19 USDC Colorado Page 3 of 9


r€       NEAL GERBER EISENBERG

      Jennifer Becker
      March 18,2019
      Page2


             As our client has already indicated, such unauthorized use of a mark that is virtually
     identical to our client's renowned OTTER*POPS mark will dilute the reputation and goodwill of
     our client's mark, in violation of federal and state trademark, anti-dilution and unfair competition
     laws. Accordingly, Otter Products (and PopSockets) may be subject to an injunction forbidding
     use of the OTTER + POP mark. Given Otter Products' knowledge of Jel Sert's objection, Otter
     Products may also be subject to a claim for damages for willful dilution of the OTTER*POPS
     mark.

              Nonetheless, Jel Sert would prefer to resolve this matter amicably and without resorting to
     litigation. To do so, however, we require your written confirmation that Otter Products will cease
     all use of the OTTER + POP mark and will rename the products at issue with a mark that is not
     similar to OTTER*POPS. We further require your written agreement to destroy all existing
     product packaging and marketing materials bearing the orrER + pop mark.

                  We look forward to your prompt response.

                                                        Very truly yours,



                                                                  McShane

     AJM:asf

     Attachments

     Email to: jennifer.becker@otterproducts.com




     2908636r.3
     Case 1:19-cv-02126-CMA-NYW Document 1-2 Filed 07/24/19 USDC Colorado Page 4 of 9
  3118t2019                                                            Trademark Electronic Search System (TESS)

                  United States Patent and Tradernark Office
                 Home    lsite rndex lsearctr lrnq le tossary le uides lcontaets teBusiness leBiz alerts lt*ews lHelp

    Trademarks > Trademark Electronic Search System (TESS)

  IESS was last updated on Mon Mar 18 05:22:30 EDT 2019

                                $ r Hu(: frJHElr


   I utst DoL   E@@
    Logout      Please logout when you are done to release system resources allocated for you.

    Start List At:                                   Jump
                                               OR            to record:                 Record 10 out of 13

        TSDR            ASSlGll Stirttts           TTAB Slatus
                                                                 ( Use the 'Back' bufton of the lnternet Browser to return to
  rEss/



   OTTE,R+POPS
  Word Mark                OTTER-POPS
  Goods and                lC 032. US 045 046 048. G & S: FRUIT FLAVORED SOFT DRINKS. FIRST USE:20100903. FTRST USE tN
  Services                 COMMERCE: 20100903
  Standard
  Gharacters
  Claimed
  Mark Drawing
                           (4) STANDARD CHARACTER MARK
  Code
  Trademark
                           NOTATION-SYMBOLS Notation Symbols such as Non-Latin characters,punctuation and mathematical
  Search Facility
                           signs,zodiac signs,prescription marks
  Glassification
                           VEG Plant life such as trees,flowers,fruits,grains,nuts,wreaths,and leaves
  Code
 SerialNumber              77710736
 Filing Date               April9,2009
 Gurrent Basis             1A
 OriginalFiling
                           1B
 Basis
 Published for
                           August 11,2009
 Opposition
 Registration
                           3887177
 Number
 Registration Date        December 7,2010
 Owner                    (REGISTRANT) The Jel Sert Company CORPORATION ILLINOIS Highway 59 and Conde Street West
                          Ghicago ILLINOIS 60185
 Attorney of
                          LaurelV. Dineff
 Record
 Disclaimer               NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE 'POPS" APART FROM THE MARK AS SHOWN

http ://tmsearch.uspto.gov/bi n/showfi eld?f=doc&state=4809: hjgzd g.2. 1 0
                                                                                                                            1t2
     Case 1:19-cv-02126-CMA-NYW Document 1-2 Filed 07/24/19 USDC Colorado Page 5 of 9
  3t18t20't9                                                             Trademark Electronic Search System (TESS)
   Type of Mark              TRADEMARK
   Register                   PRINCIPAL
   Affidavit Text            sEcT 15. SECT I (6-YR).
   Live/Dead
                             LIVE
   lndicator


    @ @ E@il@@E@r@E@E
  @ @ Nlxr !@E                          ljoc


                                                  l.HO[lE I   SITE INDEXI SEARCH   I oBUSINESS I HELP I PR|VACYPOLICY




http ://tmsearch.uspto.gov/bin/showfi   eld?f=doc&state=4809:hjgzd    g.2. 1 0                                          2t2
     Case 1:19-cv-02126-CMA-NYW Document 1-2 Filed 07/24/19 USDC Colorado Page 6 of 9
  3t18t2019                                                               Trademark Electronic Search System (TESS)

                   United States Patent and Trademark Office
                   ttome   lsite indexlSearctr lraq le lossary lGuides lcontaets leBusiness leBiz alerts ltrlews I ttetp

    Trademarks                >   Trademark Electronic Search System (TESS)

  IESS was         last updated on Mon Mar 18 05:22:30 EDT 2019


  @@il                            5   Ili(lr: It.lftF:tl
                                                           @@@qr@@@EE@II
  [ ilrs r I)oL    Pn[v Doc       NE.\r Doc'               E@
    Logout        Please logout when you are done to release system resources allocated for you.

    Start List At:                                          Jump to record:
                                                       OR                                  Record 12 out of 13

  @                    @                                   @          ( usethe'Back'button of the Internet Browserto return to
  rEss)



                  OTTER POF$


  Word Mark                 OTTER POPS
  Goods and                 lC 030. US 046. G & S: flavored liquid in packages for use in making frozen ftuit ices, FIRST USE: 19700400.
  Services                  FIRST USE lN COMMERCE: 19700400
  Mark Drawing
                            (1) TYPED DRAWTNG
  Gode
  SerialNumber              7s171309
  Filing Date               July 29, 1996
  Gurrent Basis             1A
 OriginalFiling
                            1A
  Basis
  Published for
                            April 1, 1997
 Opposition
 Registration
                            2074056
 Number
 Registration Date June 24, 1997
 Owner                      (REGISTRANT) Jel Sert Co., The CORPORATION ILLINOIS Highway 59 and Conde Street West Chicago
                            ILLtNOtS 60187
 Assignment
                            ASSIGNMENT RECORDED
 Recorded
 Prior
                            1259568
 Registrations
 Disclaimer                 NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE'POPS'APART FROM THE MARK AS SHOWN
 Type of Mark               TRADEMARK
 Register                   PRINCIPAL
 Affidavit Text             sEcT 15. SECT 8 (6-yR). SECTTON 8(1o-yR) 20170626.
 Renewal                    2ND RENEWAL20170626

http://tmsearch. uspto. gov/bin/showfi eld ff=doc&state=4809:hjgzd9.2.        1   2                                                   1t2
     Case 1:19-cv-02126-CMA-NYW Document 1-2 Filed 07/24/19 USDC Colorado Page 7 of 9
 3t18t2019                                                             Trademark Electronic Search System (TESS)
   Live/Dead                    LIVE
   lndicator


  @    @@EqEE@@r@EE@[
                   Nl.w lJsrF


  @E @ @!@
                                                  I.HOIIIE I snE lNDExl SEARGH     I eBUsltrlESS I HELP I PRIVACYPOL|GY




http ://tmsearch.uspto.gov/bin/showfi   eld ?f=doc&state=4809: hjgzd9.2.   1   2                                          212
     Case 1:19-cv-02126-CMA-NYW Document 1-2 Filed 07/24/19 USDC Colorado Page 8 of 9
 3t18t20't9                                                                Trademark Electronic Search System (TESS)

                  United States patent and Tradernark Sffice
                  htome    lsite lndexlSearen lrnq le lossary le uides lccntacts leBusiness leFiz aterts lt{ews I Help

    Trademarks > Trademark Electronic Search System (TESS)

  IESS was last updated on Mon Mar 18 05:22:30 EDT 2019


  @r@@                                         l:REf f oRM

  @EE@E
    Logout      Please logout when you are done to release system resources allocated for you.

    Start                                          Jump
              List At:                      OR               to record:                     Record 13 out of 13

        T$DR             ASSlGll Stotus         TTAB Status
                                                                   ( Use the 'Back' button of the lnternet Browser to return to
  TESS)




                  I                                    I


  Word Mark                OTTER POPS
  Goods and                lC 030. US 046. G & S: Fruit Flavored Liquid for Use in Making Frozen Fruit lces. FIRST USE: 19700400,
  Services                 FIRST USE lN COMMERCE: 19700400
  Mark Drawing
                           (3) DEStcN PLUS WORDS, LETTERS, AND/OR NUMBERS
  Code
  Design Search            01.01.03 - Star - a single star with five points
  Gode                     29.01.07 - lnconspicuous designs functioning as punctuation or parts of letters; Small, inconspicuous design
                           elements functioning as punctuation or parts of letters
 SerialNumber              73349929
 Filing Date               February 12,1982
 Gurrent Basis             1A
 OriginalFiling
                           1A
 Basis
 Published for
                           September 6, 1983
 Opposition
 Ghange ln
                           CHANGE IN REGISTRATION HAS OCCURRED
 Registration
 Registration
                           1259568
 Number
 Registration
                           November29,1983
 Date
 Owner                     (REGISTRANT) NATIONAL PAX CORPORATION CORPORATION DELAWARE                                  3OO   ROLYN PLACE
                           ARCADIA CALI FORN IA 91 006

                           (LAST LISTED OWNER) JEL SERT CO., THE CORPORATION ILLINOIS HIGHWAY 59 AND CONDE
                           STREET PO BOX 261 WEST CHICAGO ILLINOIS 60185

 ff:inlff"t               ASSTcNMENT REcoRDED

http ://tmsearch.uspto.gov/bi   n/showfi eld ?f=doc&state=4809:hjgzdg.2.    1   3                                                          1t2
     Case 1:19-cv-02126-CMA-NYW Document 1-2 Filed 07/24/19 USDC Colorado Page 9 of 9
  3t18t2019                                                           Trademark Electronic Search System (TESS)
   Attorney of              LAURIE PEARD SOLER
   Record
   Disclaimer               NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE -POPS'RPART FROM THE MARK AS SHOWN
   Type of Mark             TRADEMARK
   Register                 PRINCIPAL
   Affidavit Text           sEcT 15. SECT 8 (6-yR). SECTTON 8(1o-yR) 20131029.
   Renewal                  2ND RENEWAL 20131029
   Live/Dead
                            LIVE
   lndicator

  ll !;511.'f,rt
                   @@
  I rnrr Dot.      @E
                                                 I.HOME I slTElNDExl SEARGH I eBUslNESs   I HELP I PRtvACypoLtCy




http ://tmsearch.uspto.gov/bin/showfi   eld?f=doc&state=4809:hjgzd9.2. 1 3                                         2t2
